        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                   :
                                           :
                                           :
V.                                         :             CRIM. NO. 3:20-cr-00180-KAD
                                           :
                                           :
ARMANDO J. PEREZ                           :             MARCH 29, 2021


               DEFENDANT’S MEMORANDUM IN AID OF SENTENCING

       The defendant, Armando “A.J.” Perez, is a 65-year-old, former police officer of 37

years, who faithfully served the Bridgeport community his entire adult life, before losing

nearly everything over the last seven months—his career, his reputation, and most of

his life’s savings—on account of his willingness to cheat during the Chief of Police

Selection Process, and then lie about it to federal investigators. It is a cautionary tale

that will be retold long after this case is over. What was supposed to be the crowning

achievement of a public servant’s career, has instead been his undoing.

       As he comes before the Court for sentencing—a first-time, nonviolent offender

subject to an 18-24 month advisory guideline range—Mr. Perez is a humbled man. He

has been shamed and vilified both locally and nationally, confronting multiple lawsuits

that threaten the financial security of his family, including one brought by the

Connecticut Attorney General to reduce and/or revoke his municipal pension—a

particularly harsh consequence given that said pension was earned and vested in its

entirety prior to the instant offenses.
         Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 2 of 26




        As reflected in his acceptance of responsibility statement submitted as part of the

presentencing process, 1 A.J. fully recognizes the wrongfulness of his conduct, and he

fully appreciates that he has no one to blame but himself. Indeed, that is why, promptly

after his arrest, he resigned and entered into a pre-indictment plea agreement,

appearing before this Court to admit his guilt less than a month after his arrest. Another

indication of both his total acceptance of responsibility and his desire not to unduly

burden the system any more than necessary is the fact that he has already paid

$74,703.50 in restitution to the Clerk of Court to address his share of the restitution

owed to the City of Bridgeport.

        A.J. has demonstrated his acceptance in other ways as well. After his change of

plea, outside counsel for the City identified additional potential losses sustained by the

City in the form of expenses incurred during the underlying investigation. A.J. led the

effort to address this additional restitution claim. Those efforts were ultimately

successful, resulting in an agreement to pay the City an additional $150,000, in a lump

sum, jointly and severally with his co-defendant, Mr. Dunn. That agreement, coupled

with the restitution amount included in the defendants’ plea agreements, will result in

$299,407.00 being paid to the Clerk’s Office prior to sentencing, making the funds

immediately available to the City upon entry of a final restitution order by this Court. To

accomplish this, A.J. and his wife liquidated most of their life’s savings, leaving only a

small portion (along with his pension and his wife’s modest salary) to pay their mortgage

and repay over $125,000 in school loans for their children. Financially, the impact of



1A.J.’s personal statement regarding acceptance of responsibility has been provided to the U.S.
probation office, to be included as an addendum to the PSR.

                                                   2
         Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 3 of 26




this case will have a lasting effect on A.J. and his family—a consequence that is

incredibly punishing in its own right, especially for someone as proud and devoted to his

family as A.J. is. The many letters of support accompanying this memorandum make

that clear. 2

        By this memorandum, we urge the Court to impose a non-Guidelines sentence

well below the advisory range. Such a sentence serves the goals of sentencing under

18 U.S.C. §3553(a), and it is justified in this case on a number of grounds.

        First, A.J.’s personal history and characteristics—a significant factor under 18

U.S.C. § 3553(a)(1)—support a below-Guidelines sentence. A.J.’s entire life has been

one of public service, commitment to his community, and devotion to his family. In his

personal life, he is a gentle, trusted, and loyal husband, father, relative, and friend. A.J.

shows love to everyone, even during difficult times, such as when his son made the

difficult decision to publicly transition from living as a man to living as a woman. A.J.

openly embraced his transgender child, publicly proclaiming his support at a gay pride

parade covered by local media. 3 In his professional life, he has risked his life as a

patrol officer walking the beat in housing projects; investigated illegal trafficking and

related crimes in the narcotics division; and supervised detectives solving violent crimes

involving robbery, guns, assault, and homicide. All of this was done years before he

was ever seriously considered for the Chief position, and it should weigh heavily in the

Court’s analysis of what punishment is appropriate for his cheating and subsequent

lying about an examination process that did not occur until the very end of his career.


2The character letters, with addresses and phone numbers redacted, are attached hereto as Exhibit A.
3See “’We love you’: Bridgeport police chief talks about his transgender child,” Conn. Post, June 15,
2020, available at https://www.ctinsider.com/local/ctpost/article/I-said-We-love-you-Bridgeport-police-
15341972.php (last accessed Mar. 28, 2021).
                                                    3
         Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 4 of 26




        Second, as noted above, A.J.’s sincere remorse, prompt and total acceptance of

responsibility, and his extraordinary upfront efforts to pre-pay restitution stand out. This

post-offense conduct, although not extraordinary, merits substantial consideration. As

this Court knows, merely pleading guilty permits the Court to reduce a defendant’s total

offense level under the Guidelines by three levels. But to earn that modest reduction a

defendant need only admit the elements of the offense prior to trial, and also not

frivolously deny any relevant conduct. Here, A.J.’s sincere acceptance, prompt

resolution of his case, and his proactive payment of full restitution is atypical, and

substantially mitigating.

        Third, although we do not dispute that there was a financial loss to the City—

which has now been addressed through restitution—pecuniary gain was not A.J.’s

primary motivation. At the time he applied to be Chief of Police, A.J. was fortunate to

enjoy a good salary and benefits—both as a senior police captain with over three

decades of experience, and as Acting Chief—and his compensation did not change

substantially as a result of his appointment to the permanent Chief position in 2018. 4

Viewed in this context, it seems clear that any modest increase in his base salary did

not drive A.J. to commit his crimes. Rather, in choosing to pursue to the Chief job

before retiring, A.J. coveted one, final reputational achievement before his retirement.

        Fourth, the goals of sentencing have largely been achieved through the very

public nature of the prosecution and the severe and life-altering financial consequences



4The Chief of Police position “came with a salary range of $132,374 to $145,428, plus benefits,” while
A.J.’s yearly earnings as a police captain in the years before his appointment were “$159,672.45 in 2012,
$137,354.77 in 2013, $186,837.90 in 2014, and $196,444.85 in 2015 (the last full year before his
appointment as Acting Chief on March 1, 2016).” A.J. “earned $160,004.51 in 2016, $138,025.80 in
2017, $150,994.86 in 2018 (the year he was appointed Chief), and $154,081.34 in 2019.” PSR ¶92.
                                                    4
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 5 of 26




to A.J. and his family as a result of this case and the various civil litigations that have

arisen in its wake. If A.J.’s motivation was reputational achievement, having its fruits

stripped from him in a very public, costly, and shaming way is an appropriate

punishment. Such a “civil death” is not something experienced by every criminal

defendant, and it is a powerful form of punishment. See United States v. Nesbeth, 188

F. Supp. 3d 179, 180 (E.D.N.Y. 2016) (“my research and experience over two decades

as a district judge, sufficient attention has not been paid at sentencing by me and

lawyers—both prosecutors and defense counsel—as well as by the Probation

Department in rendering its pre-sentence reports, to the collateral consequences facing

a convicted defendant”); id. at 181 (discussing the concept of the “civil death” attendant

to criminal convictions).

       Fifth, while we agree that it is important to send a message that public officials

will be punished for corrupt acts and lying, deterrence does not always require the

imposition of a lengthy incarceration sentence. Even in very high-profile cases that

involve people in positions of trust—even those who made false statements to the FBI—

courts have seen fit to impose probation sentences, or below-Guidelines sentences of

less than one year. For example, in United States v. Scinto, 3:10-cr-00207-CSH

(D.Conn.), a well-known Fairfield County real estate developer illegally provided gifts to

curry favor with public officials and City of Shelton employees over a period of nine

years. See Scinto, ECF No. 29, at 2 (conduct occurred from 1999-2008). Scinto pled

guilty to making a false statement under 18 U.S.C. §1001 and faced a sentencing range

of 21-27 months according to the PSR. Rather than impose a lengthy sentence within

this range, the Court rejected the guideline calculation used in the PSR and instead

                                              5
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 6 of 26




imposed a sentence of 6 months, followed by 24 months of supervised release. During

the first six months of supervised release, Mr. Scinto was placed on home confinement

with electronic monitoring. See Scinto, ECF No. 31. More recently, in United States v.

Clinesmith, 20-CR-165 (JEB) (D.D.C.), the court sentenced the FBI lawyer who

admitted to doctoring an email that was used to justify secret surveillance of a former

Trump campaign adviser to only 12 months of probation, instead of a split sentence.

The straight probationary sentence was imposed even though the Government, citing

the goal of deterrence, requested a sentence of incarceration. The sentencing court

did, however, require Clinesmith to perform 400 hours of community service during the

12 months. See Clinesmith, ECF No. 46, at 4.

      Sixth, A.J. has never been subject to a criminal sentence before in his life.

Accordingly, as noted by the U.S. Probation Office, “[a]s a basis for a downward

variance, the Court may consider incremental punishment and the custodial range

provided in the advisory guideline calculation as greater than necessary to achieve the

goals of sentencing.” PSR ¶118. This is another way of saying that the Court can show

mercy when an offender faces unduly harsh consequences under the Guidelines. To

reach a more just sentence, the Court can consider a lower sentence, as well as non-

custodial sentencing options (including probation, supervised release, home

confinement, community service hours, or a fine) in lieu of, or in combination with, a

substantially reduced period of incarceration.

      Finally, the Court must consider the need for the sentence to provide A.J. with

medical care in the most effective manner, see 18 U.S.C. §3553(a)(2)(D), a goal of

sentencing that cannot be accomplished through imprisonment. See Tapia v. United

                                            6
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 7 of 26




States, 564 U.S. 319, 330 (2011) (“Do not think about prison as a way to rehabilitate an

offender.”). As the Court is aware, A.J. is 65 years of age and he suffers from

hypertension, both of which make him susceptible to serious complications from

COVID-19. Although he may be fully vaccinated soon, sending him to prison would

likely increase the likelihood of contracting the disease, or one of its variants, due to the

uniquely challenging conditions faced by our prisons during this dangerous time.

Indeed, it is now well established that prisons have been unable to adequately protect

inmates once the virus has been introduced into a prison environment. In addition, as

the Court is now aware, A.J. has been struggling privately with another medical issue

for which he has received testing and treatment. See PSR ¶84. This condition is

potentially very serious and needs to be carefully monitored over the next 12-18 months

to determine if the condition is getting worse. Allowing him to remain in the community

as much as possible to receive the necessary treatment will allow his wife and medical

providers to closely monitor his condition.

       In the end, after weighing all of the §3553(a) factors—and especially in light of

the punishment and collateral consequences that A.J. has experienced already—we

respectfully submit that non-Guidelines sentence substantially below the advisory

range, with a period of home confinement in lieu of complete incarceration, and a joint

and several restitution order of $299,409, is a just sentence that is sufficient but not

greater than necessary to achieve the goals of sentencing in this case.

                                              Argument

       A sentencing court is obligated to fashion a sentence that is “sufficient, but not

greater than necessary” to accomplish the goals of sentencing under 18 U.S.C.

                                              7
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 8 of 26




§3553(a). As a procedural matter, “‘[a] district court should begin all sentencing

proceedings by correctly calculating the applicable Guidelines range.’” United States v.

Dorvee, 616 F.3d 174, 180 (2d Cir. 2010) (quoting Gall v. United States, 552 U.S. 38,

49 (2007)); see also Rita v. United States, 551 U.S. 338, 351 (2007). Next, the court

must determine whether or not to apply any of the Guidelines’ departure policy

statements to adjust the Guideline range. See generally U.S.S.G. §1B1.1(a)-(c).

“[A]fter giving both parties an opportunity to argue for whatever sentence they deem

appropriate, the district judge should then consider all of the §3553(a) factors to

determine whether they support the sentence requested by a party,” including whether a

non-Guidelines sentenced is warranted. See Gall, 552 U.S. at 49-50; see also Dorvee,

616 F.3d at 174. “In so doing, [the district judge] may not presume that the Guidelines

range is reasonable,” but instead he should “make an individualized assessment based

on the facts presented.” Gall, 552 U.S. at 50. “After announcing the sentence, the

judge ‘must adequately explain the chosen sentence to allow for meaningful appellate

review.’” Dorvee, 616 F.3d at 174 (quoting Gall, 552 U.S. at 50); see also Rita, 551 U.S.

at 356-57 (“when a judge decides simply to apply the Guidelines to a particular case,

doing so will not necessarily require lengthy explanation”).

       “Wide latitude is afforded to sentencing courts in crafting sentences ‘sufficient,

but not greater than necessary’ to achieve the sentencing objectives set forth by

Congress.” United States v. Stewart, 686 F.3d 156, 173 (2d Cir. 2012). Moreover, a

sentence that is “sufficient, but not greater than necessary” under 18 U.S.C. §3553(a) is

the lowest possible sentence that accounts for all of the relevant statutory factors. In

other words, if a district court believes a lower sentence will be as effective as a higher

                                             8
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 9 of 26




sentence in light of the relevant factors, it must choose the lower sentence. See United

States v. Ministro-Tapia, 470 F.3d 137, 142 (2d Cir. 2006) (“if a district court were

explicitly to conclude that two sentences equally served the statutory purpose of § 3553,

it could not, consistent with the parsimony clause, impose the higher.”).

I.     THE SENTENCING FACTORS UNDER 18 U.S.C §3553(a) SUPPORT A NON-
       GUIDELINE SENTENCE SUBSTANTIALLY BELOW THE ADVISORY RANGE

       In determining what sentence will best achieve these statutory purposes of

sentencing, the Court must consider the following factors:

       1.     The nature and circumstances of the offense and the history and
              characteristics of the defendant;
       2.     The kinds of sentences available and the applicable sentence under
              the Sentencing Guidelines;
       3.     Pertinent policy statements issued by the Sentencing Commission;
       4.     The need to avoid unwarranted sentence disparities among similar
              defendants guilty of similar conduct; and
       5.     The need to provide restitution to any victims.

18 U.S.C. § 3553(a)(1), (a)(3) - (a)(7).

       When considering each of the statutory factors under §3553(a), the U.S.

Supreme Court has made it clear that the sentencing process should focus carefully on

the individual, and not merely on the crime itself. “It has been uniform and constant in

the federal judicial tradition for the sentencing judge to consider every convicted person

as an individual and every case as a unique study in the human failings that sometimes

mitigate, sometimes magnify, the crime and the punishment to ensue. Underlying this

tradition is the principle that the punishment should fit the offender and not merely the

crime.” Pepper v. United States, 562 U.S. 476, 487-88 (2011) (internal citations and

quotations omitted); see also Pennsylvania ex rel. Sullivan v. Ashe, 302 U.S. 51, 55

(1937) (“For the determination of sentences, justice generally requires consideration of

                                             9
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 10 of 26




more than the particular acts by which the crime was committed and that there be taken

into account the circumstances of the offense together with the character and

propensities of the offender”).

       A.     Mr. Perez’s Life of Public Service, Dedication to Family, and Recent
              Medical Issues

       Until the events of this case, A.J. was one of Bridgeport’s many immigrant

success stories. He was born in Cuba, just before the communist movement led by

Fidel Castro overthrew the government of Fulgencio Batista in 1959. Castro

immediately nationalized businesses and began attacking potential political opponents

and Batista supporters. A.J.’s father was in the military and was a weapons expert in

the Batista government. Because his father refused to teach his knowledge of weapons

to those in the Castro military, he was forced to leave the military. He worked briefly at

the United Illuminating Company but was eventually fired for not cooperating with the

regime, and afterwards the family struggled financially.

       A.J.’s family then made the difficult choice to leave Cuba, immigrating to the

United States when A.J. was only 12. They settled in Bridgeport to be near relatives.

The change in culture was a challenge for A.J., and nothing came easy. When he

arrived, he spoke no English. As a result, even though he had already completed the

8th grade in Cuba, he was placed back in the 5th grade when he started school in the

Bridgeport public school system. Despite the stigmatizing effect of this early grade

school placement, A.J. persevered. He applied himself, learned English, succeeded in

school, and graduated from Kolbe High School (now Kolbe Cathedral High School) in

1976 at the age of 20.



                                            10
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 11 of 26




       After a year of college, and working other jobs to help support his family and two

younger brothers, A.J. finally found his calling as a Bridgeport police officer in 1983. He

started out as a patrol officer, walking the beat in Father Panik Village, a housing project

notorious for illegal drugs and violence. In 1988, the Associated Press described it as a

“battlefield,” 5 with the frequent echoes of gunshots, drug deals on street corners, walls

marked with graffiti, and “hallways smell[ing] of urine.” 6 Being an officer in Bridgeport in

the 1980s was a rough and dangerous job, and A.J.’s experience was no exception.

Over the years, he slowly and steadily worked his way up through the department,

receiving promotions to sergeant (1990-2001), lieutenant (2001-2009), and then captain

(2009-2016). Throughout that period of time, A.J. served in various critical roles at the

department. He was Executive Officer for the Office of Internal Affairs (1994-2001),

Executive Officer to the Chief of Police (2001-2005), Commanding Officer of the

Narcotics and Vice Division (2009-2014), and Commanding Officer of the Detective

Bureau (2014-2016).

       In 2016, A.J. was named the Acting Chief of Police. As Acting Chief, A.J.

displayed all of the traits that one would expect to see in a dedicated public servant.

Those who interacted with him commented on his personal style, his deep commitment

to the community, and his availability whenever someone needed help. When

interviewed by the Connecticut Post in 2018, several City Council members praised A.J.

for these qualities, stating that they “had never met a person who cares about this city

like Chief Perez does,” they were impressed how his “door is always open,” and one


5 See www.apnews.com, “Father Panik Village Still Plagued By Crime, Money Problems,” (Apr. 2,
21988), available at https://apnews.com/article/d3a64f1081322347f791ea177f3187e8 (last accessed Mar.
28, 2021).
6 Id.

                                                11
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 12 of 26




Council member noted “several times that she has approached the acting chief on

behalf of one of her constituents and his response has been, ‘Here’s my card. Have

(them) call me directly.’” 7 No matter what is said about A.J. Perez now, no one can

question his deep commitment to the job, to the Department, or to Bridgeport and its

citizens.

       While he was Acting Chief, he also worked extremely hard to change the culture

of violence that plagued the City of Bridgeport. As a true believer in community policing,

he was visible in the community, seeking to engage members of the clergy (of all

denominations), community activists, and various neighborhood groups, to stop the

violence and address street crime. He was also an early supporter of various forms of

technology within the police department. For example, during his tenure, the City was

able to establish a Real Time Fusion Center with high definition camaras in all of the

City schools and hot spots. He was also an avid supporter of body cameras for officers.

In fact, today, all uniformed officers have body cameras, as well as cameras in their

patrol vehicles.

       Notwithstanding the events that underlie the instant case, A.J.’s commitment to

the Chief position mirrored the commitment he demonstrated as Acting Chief. A.J. led

the Bridgeport Police Department during the COVID-19 pandemic, one of the most

challenging times in recent memory for local government, the country, and the world.

From March 2020 up until his resignation in September 2020, he worked tirelessly to

keep his officers safe, he adapted the department to the needs of the community, and



7See “Ganim makes Perez Bridgeport's permanent cop chief,” Conn. Post (Nov. 5, 2018), available at
https://www.ctpost.com/local/article/Ganim-makes-Perez-Bridgeport-s-permanent-cop-13364763.php (last
accessed Mar. 28, 2021).
                                                12
         Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 13 of 26




he worked collaboratively with municipal agencies to ensure that the City’s residents

were kept safe. In other words, his compassion for the City and its residents was on full

display.

        Of course, all of this hard work was not without personal sacrifice. A.J. was

always on the go, answering a call, running down to the police station, or attending a

City meeting. One of his wife’s close friends, Krystal Taylor, described how the

demands of A.J.’s job impacted his family:

        As time progressed and I became closer to their family, I understood the
        impact that AJ's position had on their family. Similar to when someone
        serves in the armed forces and their family feels the effect of that, AJ's
        family served with him. There were many times that AJ had to set aside
        his family to serve the citizens of Bridgeport. There were holidays,
        birthdays, family dinners, and many cancelled family vacations, where AJ
        was called on by his officers and he went, to serve by their sides, not to
        just give commands but actively be there with them. His family understood
        and supported him with love.

Ltr. from K. Taylor, BSN, RN.

        The observations made by Ms. Taylor are consistent with the other observations

mentioned in the character letters submitted to the Court. These letters describe a

person who has a “boundless love for his family,” 8 “who truly, and passionately,

embraced his law enforcement calling,” 9 with “compassion for the residents of

Bridgeport,” 10 who “always displayed a deep empathy for the Bridgeport community.”11

He was “a dedicated community leader.” 12




8 Ltr of Isabel Del Pino Allen (“His absolute and publicly proclaimed acceptance and love for his
transexual daughter evidences the strength and kindness of his character.”).
9 Ltr. of Michelle Armstrong.
10 Ltr .of Letha Dardani.
11 Ltr. of Lydia Martinez.
12 Id.

                                                    13
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 14 of 26




       A.J.’s arrest and prosecution have come as a shock to his family and those

closest to him, and A.J. is obviously disappointed with himself and with the personal

weakness he displayed in deceiving the Selection Committee, and then lying to law

enforcement to avoid the shame and consequences of what he did. It is a fall from

grace that has been punishing and painful.

       Unfortunately, in addition to the stress and anxiety associated with this

prosecution and its attendant consequences, A.J. has received devastating news that

he has another medical condition that could be very serious. As the Court knows from

the report submitted the U.S. Probation Office, the symptoms A.J. has been

experiencing have been progressing slowly. Careful monitoring by his family and

medical providers, coupled with another re-evaluation in the next 12-18 months, will be

critical in assessing the extent of the condition. In light of this diagnosis, A.J. is even

more determined to spend as much time as possible with his family, and every moment

is now that much more precious.

       It has been said that the most agonizing pain is the pain of regret, for which there

is no lasting relief and no remedy. A.J. is deserving of punishment for his crimes, but he

is being punished already. Today, instead of living out his retirement as a pillar of his

community with the distinction of being the first Hispanic Chief of Police of the City of

Bridgeport, A.J. faces his retirement years as a pariah and litigation target, without any

lasting relief from the consequences of his own criminal conduct. He continues to face

financial uncertainty after liquidating much of his savings, and he faces civil litigation

that could result in court ordered attachments of his remaining assets and the

revocation of his pension—all the while living with the possibility that his more recent

                                              14
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 15 of 26




medical condition may get worse, leaving his family with an even greater financial and

emotional burden to bear in the future. These are undoubtedly harsh consequences for

crimes that involved cheating during an examination process in pursuit of a promotion,

and then lying about it.

       B.     Nature and Circumstances of the Offense

       The Information and the PSR summarize the conduct that underlies A.J.’s

convictions. And there is no dispute about what happened when it comes to A.J.’s

involvement. He cheated during the process, and then lied about it afterward.

       The Selection Process involved four discrete stages: (1) submission of a resume

and cover letter, (2) a written examination that involved an employment questionnaire

about the applicant’s experience and two essay questions, (3) an oral examination by

telephone, and (4) a final interview with an independent, five-member panel. A total of

16 candidates applied for the position. At the end of this process, the panel was

supposed to recommend three of the candidates, from which the mayor would select

the next Chief of Police. If A.J. was not in the final three, he would not even be eligible

to be appointed.

       During the initial stages of the process, A.J. took steps on his own to make sure

he could get through to the next stage. Specifically, he relied on assistance from two

fellow officers to prepare his cover letter and resume, and these same officers helped

him complete the questionnaire and the essay questions. A.J. did not issue an order to

these officers that they do this for him—in fact, he thought they did so willingly—but he

did not disclose that he received this help. Using others to substantially complete

portions of the written examination was also contrary to the examination’s instructions,

                                             15
       Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 16 of 26




which stated: “This questionnaire represents a testing process (points will be assigned

so complete all questions) and as such you are to complete it yourself.” PSR ¶18.

       To ensure that A.J. made it into the top three, David Dunn made changes that

benefitted A.J. Among other things, he modified the search criteria to eliminate any

requirement that the candidate have a college degree (A.J. did not have a college

degree); he arranged for an officer’s experience to have significant weight in the scoring

(A.J. had many years of police officer training and experience); and he shared with A.J.

(and only A.J.) a list of possible test questions in advance of both the telephone oral

examination and the final panel interview, thereby giving A.J. an advantage in the

process that others did not receive. Dunn also allegedly telephoned a member of the

five-member panel to tell him that the Mayor wanted A.J. to be “in the top three.” PSR

¶28. When interviewed about it, the panelist denied that this comment from Dunn

affected his own decision-making, but the statement obviously was consistent with the

overall objective pursued by A.J. and Dunn.

       Whether the test questions and other assistance provided by Dunn were what

ultimately carried A.J. into the top three cannot be known for sure, but A.J. agrees that

he willingly agreed to, and accepted, the help that he received. As noted in his personal

statement, he allowed his personal ambition and self-serving rationalizations—such as

the well-worn sentiment about “how things are done in Bridgeport”—to cloud his better

judgment, as well as lifetime commitment to honoring and upholding the law.

       A.J.’s conduct also included lying. When initially confronted by agents in

February 2019, A.J. deflected and denied that he had received “confidential

information,” testing questions, or other information “that would give him an advantage

                                            16
       Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 17 of 26




over other candidates….” PSR ¶35. When he was re-interviewed in May 2020, this

time with his attorney, A.J. made false statements, including denials of facts that were

supported by secret recordings provided to law enforcement by one of the police

officers who had helped A.J. during the examination process. See PSR ¶41.

      Why did he lie? To avoid the consequences of his wrongful conduct and to

prevent the world from knowing that the process had been corrupted and that he did not

get the Chief of Police position “all on his own.” He was desperate for those facts not to

come out. In his acceptance of responsibility statement to the Court, he acknowledged

this motivation and he made it clear that he knows that there must be consequences:

“As a police officer, I understand the importance of honesty and not lying to

investigators. In choosing to lie, I further damaged my reputation and dishonored on all

those who have loved and supported me throughout my career.”

      C.     The Guidelines and The Kinds of Sentences Available

      The plea agreement and the PSR each calculate the applicable Guideline range

to be 18 to 24 months of imprisonment. See PSR ¶102. Because this range is in Zone

D, probation is not authorized by the Guidelines. See PSR ¶109; U.S.S.G. §5B1.1.

However, under the applicable statute, A.J. is eligible for not less than one nor more

than five years’ probation because his offenses are only Class D Felonies. See PSR

¶107; 18 U.S.C. § 3561(c)(1).

      Contrary to popular perception, the non-custodial portion of a sentence—whether

it is straight probation or period of supervised release—is indeed “punishment” under

our federal sentencing laws, and should be actively considered by the Court when

fashioning a sentence. In Gall v. United States, the U.S. Supreme Court squarely

                                            17
       Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 18 of 26




rejected the notion that probation and other non-custodial sentences are not

punishment under 18 U.S.C. §3553(a):

              Offenders on probation are nonetheless subject to several
              conditions that substantially restrict their liberty . . . Inherent in the
              very nature of probation is that probationers do not enjoy the
              absolute liberty to which every citizen is entitled . . . . Probationers
              may not leave the judicial district, move, or change jobs without
              notifying, and in some cases receiving permission from, their
              probation officer or the court. They must report regularly to their
              probation officer, permit unannounced visits to their homes, refrain
              from associating with any person convicted of a felony, and refrain
              from excessive drinking. Most probationers are also subject to
              individual "special conditions" imposed by the court.

Gall, 552 U.S. at 48-49; see also ABA Standards on Criminal Justice, Sentencing 18-

6.4(a), p. 227 (3rd ed. 1994) (“A sentencing court should prefer sanctions not involving

total confinement in the absence of affirmative reasons to the contrary.”).

       In addition to the Supreme Court, Congress has observed that alternatives to

incarceration should be explored prior to imposing a sentence of imprisonment. As part

of the Sentencing Reform Act of 1984, Congress recognized “the general

appropriateness of imposing a sentence other than imprisonment” where, as here, the

defendant has no criminal history and is convicted of a non-violent offense. Thus, even

before the unique concerns surrounding a defendant’s risk of serious infection or death

from COVID-19, a sentence of probation and restitution, with conditions, was deemed

consistent with Congressional intent and the purposes of 18 U.S.C. §3553(a).

       As a condition of probation, the Court can also impose a requirement of home

detention in lieu of incarceration, in addition to ordering community service hours. The

hours should not, however, be in excess of 400 hours. See U.S.S.G. 5F1.3 cmt. n. 1




                                              18
         Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 19 of 26




(recommend that “[c]ommunity service generally should not be imposed in excess of

400 hours.”).

        D.      No Unwarranted Disparity Will Be Created By A Below-Guidelines
                Sentence

        Pursuant to §3553(a)(6), a sentencing court must also take into account “the

need to avoid unwarranted sentencing disparities among defendants with similar

records who have been found guilty of similar conduct,” and this extends to defendants

sentenced within the same case. See Gall, 128 S.Ct. at 600; see also United States v.

Wills, 476 F.3d 103, 109 (2d Cir. 2007) (“the plain language of §3553(a)(6) does not on

its face restrict the kinds of disparity a court may consider”); United States v.

Fernandez, 443 F.3d 19, 31 n. 9 (2d Cir. 2006) (same). Whether any difference among

sentences is warranted, or unwarranted, depends on the individual circumstances of

each case and their relationship to the purposes of sentencing. “Unwarranted disparity

is defined as different treatment of individual offenders who are similar in relevant ways,

or similar treatment of individual offenders who differ in characteristics that are relevant

to the purposes of sentencing.” U.S. Sent. Comm’n, Fifteen Years of Guidelines

Sentencing: An Assessment of How Well the Federal Criminal Justice System Is

Achieving the Goals of Sentencing Reform, at 113 (2004). 13 Thus, while this factor calls

for equal treatment for similarly situated offenders, “it is worth noting that equal

treatment consists not only of treating like things alike, but also of treating unlike things

differently according to their differences.” United States v. Irey, 612 F.3d 1160, 1205

(11th Cir. 2010) (en banc).



13Available at https://www.ussc.gov/sites/default/files/pdf/research-and-publications/research-projects-
and-surveys/miscellaneous/15-year-study/15_year_study_full.pdf (last accessed Aug. 18, 2020).
                                                    19
         Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 20 of 26




        Here, no unwarranted disparity would be created by a sentence well below the

advisory range. Indeed, national sentencing data shows that nearly a quarter of all

defendants in A.J.’s advisory range are actually sentenced to probation instead of

imprisonment. Nationally, U.S. Sentencing Commission data for fiscal years 2015-2019

for defendants sentenced under U.S.S.G. §2B1.1, who, like A.J., are also 60 years of

age and in Zone D of the Sentencing Table, 24% (503 cases) received probation, or

probation with alternatives to incarceration. 14 In the Second Circuit, for defendants with

this same criteria, 21% (40 cases) received a probationary sentence. 15 In the District of

Connecticut, probationary sentences for elderly defendants in this range were imposed

in 37.5% of the reported cases. 16

        Below-Guideline sentences have also been imposed in other high-profile public

corruption cases in this District. As previously noted, in United States v. Scinto, 3:10-cr-

00207-CSH (D.Conn.), a well-known Fairfield County real estate developer who illegally

provided gifts to public officials over a period of nine years, and then lied to the FBI

about it in violation of 18 U.S.C. §1001, was sentenced to 6 months of imprisonment,

followed by 2 years of supervised release, with the first six months on home

confinement with electronic monitoring. See Scinto, ECF No. 31.

        Thus, even though it is critically important that public officials be truthful,

especially when they are interviewed in a federal investigation, a non-Guidelines

sentence can address this criminal conduct, and it will not generate unwarranted

disparities.


14 See U.S. Sent’g Comm’n, Interactive Data Anlyzer, available at
https://ida.ussc.gov/analytics/saw.dll?Dashboard.
15 See id.
16 See id.

                                                   20
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 21 of 26




       E.     The Need for Restitution Has Been Satisfied

       This is always an important factor in a case involving fraud and a claimed loss to

the victim. Here, as noted above, A.J. and his co-defendant, David Dunn, have prepaid

the restitution agreed to in their plea agreements, and they have reached an agreement

with the City to Bridgeport to reimburse the City for cost and expenses associated with

the investigation. The total amount of this restitution, $299,407.00, will be deposited in

the Clerk’s Office at the time of sentencing.

II.    THE GOALS OF SENTENCING SUPPORT A NON-GUIDELINES SENTENCE
       WELL BELOW THE ADVISORY RANGE

       The sentence to be imposed on Mr. Perez must comply with “the four identified

purposes of sentencing: just punishment, deterrence, protection of the public, and

rehabilitation.” Dean v. United States, 137 S. Ct. 1170, 1175 (2017); see also Gall, 552

U.S. at 50, n. 6; 18 U.S.C. § 3553(a)(2)(A)-(C). The sentencing statute also mandates

consideration of the need “to provide the defendant with needed educational or

vocational training, medical care, or other correctional treatment in the most effective

manner.” 18 U.S.C. §3553(a)(2(D).

       A.     Just Punishment

       The concept of “just punishment” under §3553(a)(2)(A) refers to the need for a

defendant’s punishment to fit the crime. In the Senate Report accompanying the

Sentencing Reform Act, the Act's sponsors explained:

       [Just punishment]—essentially the “just deserts” concept—should be
       reflected clearly in all sentences; it is another way of saying that the
       sentence should reflect the gravity of the defendant's conduct. From the
       public's standpoint, the sentence should be of a type and length that will
       adequately reflect, among other things, the harm done or threatened by
       the offense, and the public interest in preventing recurrence of the offense.
       From the defendant's standpoint the sentence should not be unreasonably
                                            21
          Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 22 of 26




       harsh under all the circumstances of the case and should not differ
       substantially from the sentence given to another similarly situated
       defendant convicted of a similar offense under similar circumstances.

S. Rep. 98–225, 1984 U.S.C.C.A.N. 3182, 3258–59.

       A.J.’s arrest and prosecution has destroyed his reputation and jeopardized the

financial security of his family. Having the reputational achievement that he coveted

stripped from him in a very public, costly, and shaming way is “just” under the facts of

this case. It is also appropriate to have A.J. reimburse the City of Bridgeport for the

losses directly attributable to his actions, which he has now done. Given the severity of

these consequences, and the reality that he is struggling with a medial condition that

may well rob him of any enjoyment of his future years, a lengthy period of incarceration

is not needed.

       B.      Deterrence

       Section 3553(a)(2)(B) instructs the Court to consider whether the sentence

provides adequate deterrence to criminal conduct. This concept embodies two related

concepts: general deterrence (deterring the public from crime) and specific deterrence

(deterring the defendant from future criminal behavior).

       The National Institute of Justice—the research, development and evaluation

agency of the U.S. Department of Justice—has noted the following about deterrence

theory:

       1.      “The certainty of being caught is a vastly more powerful deterrent than the
               punishment.”

       2.      “Sending an offender to prison isn’t a very effective way to deter
               crime.”

       3.      “Police deter crime by increasing the perception that criminals will   be
               caught and punished.”
                                             22
         Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 23 of 26




        4.      “Increasing the severity of punishment does little to deter crime.” 17

        Applying this research, general deterrence is accomplished in this case, first and

foremost, by the fact of A.J.’s prosecution and the publicity surrounding the

consequences to him. If cheating and lying in connection with a government civil

service examination process to obtain an employment contract will result in these kind

of consequences, employment candidates will surely seek to avoid what A.J. has gone

through. He is a walking, living, breathing cautionary tale of what not to do when

applying for a Government promotion or contract.

        The Government will surely raise the issue of his lying to law enforcement and

the need for deterrence as to that particular crime. And they would be right. But a

lengthy sentence of incarceration is not automatically required. As noted by the court’s

12-month probation sentence in the Clinesmith case, supra, and the 6-month

incarceration sentence in Scinto, deterrence can be achieved in other ways.

        C.      Protection of the Public

        Pursuant to 18 U.S.C. §3553(a)(2)(C), the Court must also consider whether a

particular sentence is needed “to protect the public from further crimes of the

defendant.” As noted above, A.J. is 65 years old, he has no criminal record, and is

suffering from a progressive neurological disorder. He is not a risk to anyone at this

point, and we suspect that even the Government will agree that a sentence of

incarceration is not needed to serve this particular goal.



17 See NIJ, “Five Things About Deterrence (citing Daniel Nagin, “Deterrence in the 21st Century,” in Crime
and Justice in America 1975-2025 (ed. Michael Tonry, Univ. Chicago Press, 2013), available at
https://www.ncjrs.gov/pdffiles1/nij/247350.pdf. The fifth finding about deterrence—that “[t]here is no proof
that the death penalty deters criminals”—is not applicable here.
                                                    23
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 24 of 26




       D.     Rehabilitation

       Pursuant to 18 U.S.C. §3553(a)(2)(D), courts also must consider the need “to

provide the defendant with needed educational or vocational training, medical care, or

other correctional treatment in the most effective manner.” In fulfilling this objective, it is

widely acknowledged that imprisonment is not to be used as vehicle by which to

achieve rehabilitation. See Tapia, 564 U.S. at 330 (lengthening sentence to “promote

rehabilitation” violates §3582(a)); id. (“Do not think about prison as a way to rehabilitate

an offender.”); United States v. Anderson, 15 F.3d 278, 282 (2d Cir. 1994) (discussing

18 U.S.C. § 3582(a) and 28 U.S.C. § 994(k)).

       In addressing this goal of sentencing, the Court should carefully consider any

risks to a defendant’s health if he is incarcerated. This presents a unique challenge

given the ongoing nature of the COVID-19 pandemic. Courts have already recognized

that CDC guidance, such as social distancing, is simply “impossible to achieve in our

federal prisons”—particularly during a lockdown. See Martinez-Brooks v. Easter, No.

3:20-CV-00569 (MPS), 2020 WL 2405350, at *23 (D. Conn. May 12, 2020) (“even with

the measures that the Warden has put in place, due to the impossibility of adequate

social distancing, confinement at FCI Danbury—due to the very structure of the

facility—continues to pose a grave risk to vulnerable inmates’ health”). Incarcerated

individuals share bathrooms, sinks, showers, and telephones. They eat together, and

sleep in close proximity to each other. They lack the freedom to bathe regularly and are

unable to effectively disinfect their surroundings. Unsurprisingly, these conditions have

fueled the spread of COVID-19 throughout BOP facilities.




                                              24
          Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 25 of 26




          A.J.’s age and hypertension make him susceptible to serious complications from

COVID-19. Although he may be fully vaccinated soon, sending him into a prison

environment would increase the likelihood of exposure to the disease, or one of its

variants. His vaccination would help protect him from infection, but it cannot ensure his

safety.

          In addition, A.J.’s other medical condition is such that he will require careful

monitoring by his family and doctors. In a prison setting, he could deteriorate and

become a danger to himself. Allowing him to remain in the community to receive the

necessary treatment while on probation would be the best way to address this particular

goal of sentencing.

                                           Conclusion

          For all the foregoing reasons, and for any other reasons that this Court deems

fair and just, we respectfully submit that non-Guidelines sentence substantially below

the advisory range, with a period of home confinement in lieu of complete incarceration,

and a joint and several restitution order of $299,409, is a just sentence that is sufficient

but not greater than necessary to achieve the goals of sentencing in this case.


                                              Respectfully submitted,

                                              /s/ Robert M. Frost, Jr.
                                              Robert M. Frost, Jr. (ct 19771)

                                                FROST BUSSERT, LLC
                                                350 Orange Street, Suite 100
                                                New Haven, CT 06511
                                                Tel:     (203) 495-9790
                                                Fax:     (203) 495-9795
                                                Email:   rmf@frostbussert.com

                                              ATTORNEY FOR DEFENDANT
                                                25
        Case 3:20-cr-00180-KAD Document 44 Filed 03/29/21 Page 26 of 26




                                       CERTIFICATION

       I hereby certify that on this date a copy of the foregoing pleading was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of

this filing will be sent by e-mail to all parties by operation of the Court's electronic filing

system and by mail to anyone unable to accept electronic filing as indicated on the

Notice of Electronic Filing. Parties may access this filing through the Court's CM/ECF

system.



       Dated at Guilford, Connecticut on this 29th day of March 2021.




                                             /s/ Robert M. Frost, Jr.
                                             Robert M. Frost, Jr.




                                               26
